Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saniflo Condensbest Flat Installation Manual, 10/2019.
Regarding claim 1, Saniflo teaches a liquid processing apparatus comprising: a) a housing comprising a bottom wall, a side wall, and a mostly planar central wall having a first end joined to the side wall and a second end joined to the side wall, and dividing a volume enclosed by the bottom wall and side wall into a treatment chamber and a discharge chamber; and b) a cartridge disposed in the treatment chamber and comprised of a base wall and a lateral wall forming a media chamber, and a plurality of passageways through at least one of the base wall and side wall rendering the media chamber in communication with the treatment chamber (See Fig. below from last page of Saniflo instruction manual).

    PNG
    media_image1.png
    258
    538
    media_image1.png
    Greyscale

It is noted that Saniflo instruction manual has a priority date of 10.19 on the cover. This is consistent with Saniflo website for the sanicondens best flat webpage that dates back to 10/31/2020 on wayback machine (copy of provided by Examiner) as well as the Saniflo blog post describing the sanicondens best flat dated 3/4/2020 (in IDS). As the earliest effective filing date is 11/18/2020, all three of the Saniflo literature show that the product was provided to as a printed publication/on sale prior to effective filing date and are available as prior art. 
Saniflo teaches the central wall being mostly planar but not planar as claimed. However, modifying the central wall to be wholly planar would have been an obvious change in shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, no evidence or support is provided as to why the particular configuration of the claimed container was significant, only that the prior art teaches a different shape. 
Saniflo teaches a locking tab that extends upwards from the central wall and said locking tab is located above the top edge of the side wall. It is noted that the central wall is located entirely below the top edge of the sidewall as the locking tab extends from the central wall and performs a function entirely different than what the central wall is intended to do. Further, making the two elements separate would have been an obvious matter to one skilled in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Regarding claim 2, Saniflo teaches treatment medium being contained in the media chamber (Pages 3 and 5). 
Regarding claim 4, Saniflo teaches that cartridge is comprised of a plurality of divider walls as claimed (Pages 5 and 13). 
Regarding claims 10-11, Saniflo teaches a pump located in the discharge chamber capable of causing liquid flow through the apparatus as claimed (Pages 3-5). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saniflo Condensbest Flat Installation Manual, 10/2019 in view of Deivasigamani et al. (US 10,480,822 in IDS).
Regarding claim 3, Saniflo fails to teach the cartridge having a top cover hingably attached to the lateral wall. Deivasigamani teaches that a lid can be hingably attached to a similar device in order to cover the various components of the apparatus while ensuring that the lid will not be misplaced (C14/L18-C15/L26). As such, one skilled in the art would have found it obvious to provide a lid on the cartridge as claimed in order to cover/protect/trap the filter media therein while ensuring that the lid will not be misplaced. 
Regarding claim 12, as can be seen on Page 13, Saniflo teaches that the central wall has a cut out for an upper edge and not a plurality of extending teeth as claimed. However, the cartridge upper edge that interacts with the central wall has an upper edge having a plurality of extending teeth. One skilled in the art would recognize that the plurality of extending teeth provide flow while also retaining the filter media within the cartridge. As such, one skilled in the art would have found it obvious to provide the plurality of extending teeth on the upper edge of central wall in order to allow flow therethough while also ensuring the filter media stays within the cartridge.

Claim 5-8, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saniflo Condensbest Flat Installation Manual, 10/2019 in view of Schneidewend et al. (US 2020/0031651).
Regarding claims 5-8, Saniflo fails to teach a plurality of locating walls/ribs extending vertically upwardly from the bottom wall of the housing and between the divider walls (grooves) of the cartridge. Schneidewend teaches that it is known for water treatment devices having similar components (tanks, pumps, filter media) to include positioning structures, such as ribs and grooves, in order to ensure proper engagement and alignment ([0025]). Therefore, it would have been obvious to provide ribs/extending walls and grooves/dividing walls as claimed in order to ensure proper fit engagement and alignment of the cartridge within the housing. 
It is noted that the specific placement and shape of the ribs and grooves would have been an obvious matter to one skilled in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this case, the shape or placement of the ribs and grooves cannot be considered critical as the placement as claimed or elsewhere in the treatment chamber would not have modified the operation of the device. 
Regarding claims 16-18, see claims 1 and 5-8 above. 
Regarding claim 20, providing more than one duplicate baffle walls and interacting divider walls would have been an obvious matter to one skilled in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saniflo Condensbest Flat Installation Manual, 10/2019 in view of Ben-David et al. (US 2015/0274544).
Regarding claims 13-15, Saniflo fails to teach hinged/foldable tabs claimed. Ben-David teaches that for cartridges that fit inside a housing, a foldable tab/handle as claimed is beneficial in order to allow for easier removal of the cartridge from the housing ([0029]). As such, one skilled in the art would have found it obvious to provide at least one foldable tab/handle as claimed on a top part of the lateral walls in order to allow for easy removal of the cartridge. It is noted that Ben-David only teaches one tab/handle, but providing more than one would have been an obvious matter to one skilled in the art (see claim 20 above) especially as more tabs would make larger cartridges easier to remove. 
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. The above rejection has been modified to address the added claim limitation. In response to applicant's argument that the changes in shape would require drastic redesign and make the combination non-obviousness, the test for obviousness is not whether the features may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant does not provide any basis for asserting that the claimed changes in shape of the central wall is significant in any way, only that Saniflo does not teach the specific shape claimed. As such, the changes to the central wall to be planar would have been an obvious change in shape as Applicant has provided no basis as to why said change in shape is significant over Saniflo. 
Applicant argues that the baffle wall is not needed due to Saniflo shows dimension matched fitting. Examiner respectfully disagrees. The term dimension matched is never stated in Saniflo and no teaching away is present that would rebut the inclusion of ribs and grooves in the walls as stated by Examiner. Additionally, Applicant’s own specification and drawings would also lead one to assume that the cartridge is also dimension matched but Applicant still uses baffles/locating walls in order to ensure fit and placement ([0034]). As such, said ribs/grooves stated by Examiner would also be useful as they would provide another feature that aligns and ensures proper fit over dimension fitting alone. It is noted that claims 9 and 19 recite that the baffles and divider walls are configured to provide a function not considered or inherent to the Schneidewend ribs and grooves and would not be an obvious modification to one skilled in the art. 
Regarding the arguments directed to claim 12, attention is directed to the bodily incorporation argument above. The modification of the wall as recited by Examiner would not result in Saniflo being unsuitable for its intended purpose as all claimed features would be present and would function the same. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777